Case 2:19-cV-00120-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 1 of 32 Page|D 1

UNlTED STATES DESTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS I)IVISION

YASIN ABDULKADIR, NOOR ABIYOW, CASE NO.
ABDIKADIR GURE, ISMAEL ABDlRASl-IED
MOHAMED` AWEYS MUHUDIN`

Plaintiffs, Dated: Febl‘uary 27_, 2019
v_ Jury Triai Requested

DAVID HARDIN, Sheriff, Glades County;
KElTI-l HENSON, Chief Deputy, Glades
County', JOHN BOOHER SR., Chaplain, Glades
County', M[CHELLE SUMMERS, Food Service
Administrator, Glades County; GLADES
CORRECTIONAL DEVELOPM_ENT
CORPOR.ATION; GI_.ADES COUN'I`Y,
FL()RIDA, RONAIJD D. VITIELL(), Acting
Dil'ector, U.S. lmmigration and CuSlOmS
Enforcement; JIM MARTIN, Fiefd Ofiic@
Dic'ector, Miami Fiefd Off`lce, U.S. Immigration
and Customs Enforcemc:nt; JUAN ACOSTA,
/-\ssistanl Fic|d OFHC€ Dircclc)r, Miami Fi@ld
Oflice, U.S. Immigration and Customs
Enforcement; JORGE [.. DOI\/IINGUEZ`
Dc-:portation Ochel', U.S. Immigration and
Customs Enforcement; JOSEPH _l. BROWN,
Deportation Oi"f`lcer, U.S. Immigration and
Customs Enforcement; U.S. IMMIGRATION
/-\ND CU S'[`OMS ENFORCEM ENT;

Del"endants.

 

 

COMPLAINT F()R DEC_LARAT()RY AND INJUNC'I`IVE
RELIEF AND I)AMAGES

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 2 of 32 Page|D 2

INTRODUCTION

l. 'l`his is a religious l"ree exercise case on behalf of" tivc immigration detainees
who have been denied the ability to freely practice their faith while in detention Plaintiffs
are Sornali nationals who arrived in the United Statcs years ago as refugees, fleeing
violence and persecution in their native country. E'tch of the Plaintift`s is l\/luslim, and as
such, they believe they must pray, fasl, and observe other fundamental tenets ot` their
Islarnic faith.

2. liach of the Plaintit`fs was taken into custody by U.S. Irnmigration and Customs
Enforcement (“lCE”) and was placed on a failed deportation flight to Somalia in Deceniber
2017. During that fiight, they were subjected to inhumane and degrading conditions»-they
were shackled for days without access to basic facilities such as restrooms, they sustained
physical injuries, and they endured extreme emotional distress ]!)mh:.`m v. Acc)stcz, No.
l:l?-CV-24574-DPG (S.D. Fla. filed Dec. 18, ZOl 7); .Iacey Fortin, U.S. Pzrl 92 Somali.s' on
Depr)rlcrti(m F!ighr, Then Brr)ughr Them Bc:c_/c, N.Y. 'l`inies, Dec. 9, 2()l 7',
https://www.nytimes.coni/QOl 7/l 2/09/us/somalia-depoitation-'["iight.html. The flight
returned to the United States after two days, landing in Miami, Fiorida.

3. But Plaintii`i"s’ mistreatment did not end with the failed flight 'I`he next day,
they were sent to Glades County Detention Center (“GCDC”), where they have been
subjected to multiple forms oi`abuse, inciuding consistent gratuitous denials of their right

to practice their reiigion.

l\.)

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 3 of 32 Page|D 3

4. The Glades Defendants have, among other things, intentionally interfered with,
delayed, and canceled prayer services; deprived Plaintiffs of religiously-compliant meals
and instead provided them with food that is inedible, nutritionally deficient, or both; and
failed to provide Piaintiffs with essential and commonplace religious articles that are
necessary for their religious practice, including Qur’ans, prayer rugs, and head coverings
'l` hese actions by the Glades Del"endants have never been based on any legitimate reason.
lnstead, they have been animated solely by a desire to harass and demean Plaintiffs and
other Muslim detainees, simply because of their religious faith.

5. in fact1 when Plaintiffs and other l\/lusliin detainees have requested relief and
basic religious accommodation they have nearly uniformly been rebuffed, and instead
been informed: "'l`his is Glades County!”

6. 'l`his cruel behavior has not been limited to the Glades Defendants', the Federal
Defendants have long been aware of the mistreatment Plaintifl`s have endured. [n the face
of this knowledge, they have chosen to allow it to continue

7. Throughout 2018, Plaintift`s requested religious accommodation orally and
through more than twenty written requests and grievances to various officials at GCDC
and ICE.

8. Despite these repeated requests, the long list of deprivations has continued.
Plaintiffs waited more than a month and a halfbel:`ore finally obtaining Qur’ans, but usually
not in their requested language Officers have continued to interrupt and delay prayers or
have stopped group prayer entirely 'l`he facility admitted it does not provide halal (i.e.

religiously permissible) meals and asserts that it does not need to do so, despite the fact

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 4 of 32 Page|D 4

that another iCE facility in the area recognizes this common l\/luslim request and offers
certified halal meals During the l\/luslim holy month of Ramadan, a time of fasting and
prayer, the meals offered to Plaintiffs continued to have non-halal products mixed in.
Ramadan meals were frequently cold, inedible, or nutritionally suspect GCDC also does
not provide access to essential religious articles such as prayer rugs, beads, or head
coverings, nor can these be purchased at the commissary.

9. "fhe existence of these unlawful obstacles to religious practice is publicly
documented and well known to Defendants because of repeated detainee grievances, letters
from advocacy groups, and media reports highlighting free exercise deprivations Yel, in
the face of this all, the Glades Defendants have failed to make any meaningful changes,
and the Fecleral Defendants have not required them to change their practices

lt). Under clearly established law, Defendants have denied P|aintiffs’ fundamental
constitutional rights guaranteed by the F rec Exercise Clause of the First Amendment to the
U.S. Constitution, as well as their statutory rights under the Religious Freedom Restoration
Act (“RFRA”), the Religious hand Use and institutionalized Persons Act (“RLUIPA”),
and the Florida Religious Freedom Restoration Act (‘“‘FRFRA”).

ll. Piaintiffs therefore request that this Court order Defendants to immediately
provide conditions that will not unnecessarily hinder Plaintiffs’ religious practice,
including access to Qul"ans and religious articles, the ability to pray in groups, and a
nutritionally adequate halal diet. Plaintiffs also seek compensatory and punitive damages,

to remedy their injuries and prevent future abuses

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 5 of 32 Page|D 5

JUR[SDICTION AND VENUE

12. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
l346. Federal Defendants have waived sovereign immunity to this suit pursuant to 5 U.S.C.
§ 702. The Court has authority to grant declaratory relief under 28 U.S.C. §§ 2201 and
2202, and injunctive relief under the All Writs Act, 28 U.S.C. § 165]. This Court has
supplemental jurisdiction over state law claims under 28 U.S.C. § 1367.

13. Venue is proper in this District under 28 U.S.C. § 1391(b) and (e).

PARTIES

I. Plaintiffs

l4. PlaintiffYasin Abdulkadir is a 47~year-old Somali man who came to the United
States as a refugee__ lieeing civil war in his native country. He has been detained at GCDC
since approximately December 9, 201?, after the failed deportation flightl Mr. Abdull<adir
is l\/Iuslim. Consistent with his religious beliefs, he Wishes to practice his faith while in
immigration detention. GCDC does not have a l\/luslim chaplain or volunteer7 so l\/lr.
Abdull<adir serves as an informal religious leader for Muslim men at GCDC.

15. Plaintiff Noor Abiyow is a 31-year-01d Somali l\/Iuslim man who came to the
United States as a child refugee, fleeing civil war in his native country l-Ie has been
detained at GCDC since approximately December 9, 20l77 after the failed deportation
flight. Mr. Abiyow is Muslim. Consistent with his religious beliefs, he wishes to practice

his faith while in immigration detention.

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 6 of 32 Page|D 6

16. Plaiiitift`Abdikadii‘ Gure is a 38~year-old Somali Muslim man who came to the
United States as a refugee, fleeing civil war in his native country. l*Ie has been detained at
GCDC since approximately December 9, 2017, after the failed deportation flight Mr. Gure
is Muslim. Consistent with his religious beliefs, he wishes to practice his faith while in
immigration detention

17. Plaintiff lsmael Abdirashed l\/lohamed is a 26-year-old Somali Muslim man
who came to the United States as a child refugee, fleeing civil war in his native country.
I-Ie was detained at GCDC for about nine months beginning on or around December 9,
201'/', after the failed deportation llight. Mr. l\/lohamed is l\/Iuslim. Consistent with his
religious beliefs, he wished to practice his faith while in immigration detention l-le was
released from GCDC in September 2018 after prevailing in his immigration case.

18. Plaintifwaeys Muhudin is a 29-year-old Somali l\/Iuslim man who came to the
United States as a child refugee, fleeing civil war in his native country. He has been
detained at GCDC since approximately December 9, 2017, after the failed deportation
flight l\/lr. l\/luhudin is l\/luslim. Consistent with his religious beliefs, he wishes to practice
his faith while in immigration detention

Il. Defendants

19. Defendant David Hardin is the Glades County Sheriff. l~le is an independently
elected county official paid from the county treasury and is the chief correctional officer in

Glades County. He is responsible for managing county jails, including GCDC, which is

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 7 of 32 Page|D 7

under his direct authorityl I~le is the immediate custodian of Plaintiffs detained at GCDC.
He is named in his official capacity

20. Defendant Glades County ChiefDeputy Keith Henson works at GCDC and is
an employee at the detention facility with supervisory authority 'l`he Chief Deputy is the
“single administrator” ofGCDC and all staffis responsible to him. Glades County Sherifl`s
Office Procedural General Order 700.01, at l (obtained through public records request) (on
file with Plaintiffs’ Counsel)` l-le must “supervise, coordinate, and review all activities of
the Detention Division.” ]d. Defendant l-lenson reviewed and denied or delayed numerous
religious exercise complaints by Plaintiffs. He is named in his official and individual
capacities

21. Defendant Glades County Chaplain John Booher Sr. works at GCDC and is
responsible for conducting or supervising religious services and activities at the facility
Glades County Sheriffs Office Procedural General Order 73().04 (obtained through public
records request) (on file with Plaintiffs’ Counsel). The Chaplain is required to meet with
the Chief" Deputy and I"ood Services if he becomes aware that it is necessary to provide
special meals to a detainee Id. at 2-3. Defendant Booher reviewed and summarily denied
numerous religious exercise requests by Plaintiffs and other similarly situated l\/luslims for

Qur’ans, religious articles, and halal meals l-le is named in his official and individual

capacities

 

' "'|`he Glades County Detention Center is under the direct authority ofG|ades County Sheriff, The
corrections operation is under the supervision ot`the Chief Deputy of Corrections and the correctional
staff.” Generm' /n_/brmnn'on, Glades County Sheriff`s Oflice, http:i'/www.gladessheriff.org/?page=%824&
pageid=S (last visited Feb. 2l, 20i9).

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 8 of 32 Page|D 8

22. Defendant l\/lichelle Summers is the Food Service Administrator (“FSA”) at
GCDC. The FSA is responsible for “planning, controlling directing, and evaluating food
service; training and developing the cook foremen; managing budget resources;
establishing standards of sanitation, safety, and security; developing nutritionally adequate
menus and evaluating detainee acceptance; developing specifications for the procurement
of food, equipment, and supplies; and establishing a training program which ensures
operational efficiency and a quality food service program.” Glades County Sheriffs Office
Procedural General Order 740.01, at 1 (obtained through public records request) (on file
with Plaintiffs’ Counsel). The FSA and the Chaplain develop ceremonial and religious
meal schedules Id. at 16-17. She is named in her individual and official capacities

23. Defendant Glades Correctional Development Corporation was incorporated as
a nonprofit in 2002 for the express purpose of building GCDC. lts 50l(c)(3) status was
revoked by the lnternal Revenue Scrvice on February 15, 20]7.2 Glades Correctional
Development Corporation was chartered by community leaders and elected officials, and
the board is made up of local business owners, county officials, and a former Glades

County Sheriff,3 Glades Correctional Development Corporation owns GCDC.4

 

2 !RS 7`0.\' E.rempl Orgcrm'zc:f."on Senrch, Glades Correcn'onm' Development Corporn!r`on EIN: XX-XXXXXXX,
[RS (July 6, 2018), https://'apps.irs.gov/app/eos. By issuing tax exempt bonds in 2007, Glades Correctional
Development Corporation allowed its investors to dodge income taxes on $23.5 million dollars over the
course ofa decade. ”|`he corporation converted its bonds to be taxable in 2017. Jaeob Kang-Brown & lack
Norton, rt/Iore Thrm ci.)'ai'l, Vera lnst. of .|usticc, July 5, 2t)l8, littps://www.vera.org/in-our~backyards-
stories/glades-county-more~than-a-jail.

~" See lnvoice from Robert Delvlann, Chief Deputy, to DHS, ICE, Financial Operat'ions-Burlington (Feb. 7,
20l8) (obtained through public records request) (on file with Plaintiffs` Counsel)_

1 Kang-Brown & Norton, supra note 2.

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 9 of 32 Page|D 9

24. Defendant Glades County, Florida is listed as a contracting party in the
lntergovernmental Service Agreement with DHS/ICE for detention services to be provided
at GCDC. lt is a non-charter county that adopted the county administrator form of
government5

25. Defendant Ronald D. Vitiello is the Acting Director of ICE. The Acting
Director of ICE has responsibility for and authority over the detention and removal of
noncitizens throughout the United States, including over detention and removal operations
at contract facilities l'le is responsible for civil and criminal enforcement of federal laws
governing border control, customs, trade, and immigration He is named in his official
capacity

26. Defendant jim l\/Iartin is the Director of lCE’s l\/liami Field Office. The l\/fiami
Field Of`fice Director has responsibility for and authority over the detention and removal
of noncitizens in Florida. l-le is responsible for ensuring that ICE officials follow the
agency’s policies and procedures in the district and for ensuring that ICE contractors
conform with detention and contract standards I'le is named in his official capacity

27. Defendant .luan Acosta is the Assistant Field Office Director of ICE’s lvliami
Field Office. l\/lr. Acosta has responsibility for and authority over the detention center
where Plaintiffs are detained He is responsible for ensuring that ICE officials follow the

agency’s policies and procedures in the district and for ensuring that ICE contractors

 

5 Aubrey Jewett, County Gr)vernmem Strircmre in l"lori'da, l~`lorida County Governmenl Guide 7, |3
(2016), http://www.broward.org/CharterfDocuments/Florida%ZOCounty%ZOGovernment%
200uide%20-%20County%200overnment%2OStructure%ZOin%ZOFlorida.pdf.

Case 2:19-cV-00120-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 10 of 32 Page|D 10

conform with detention and contract standards l"le is named in his individual and official
capacities

28. Deportation Officer .lorge lu. Dorninguez is an ICE employee posted at GCDC.
He is responsible for assisting in the detention and removal of noncitizens. He is named in
his individual and official capacities

29. Deportation Officer .iosepb .l. Brown is an ICE employee posted at GCDC. He
is responsible for assisting in the detention and removal of noncitizens. He is named in his
individual and official capacities

30. Defendant lCE is a component agency of the U.S. Department of Home|and
Security (“DHS”), which is a cabinet-level department of the United States federal
government lCE’s responsibilities include enforcing federal immigration law within the
interior of the United States, including by detaining and removing noncitizens from the
United States

FACTUAL ALLEGATIONS
l. Plaintiffs Wish To Practice Thcir Faith While in Custody, but Defendants

Placc Unreasonable Burdens on Multipic Aspects of Their Religious
Practice.

3 l. Despite repeated oral and written requests to practice their faith while detained
at GCDC, Plaintiffs have encountered denials, delays, and arbitrary limitations on their
ability to exercise their religion ICE deportation officers contract officers, and field
officers knew about or observed these obstacles but failed to require the facility to change

its practices

lG

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 11 of 32 Page|D 11

ci. Fai'i.'tire To Tcike Mi'nimtmt S/eps To Protecl Religious Prrictt`ce Beginm`ng
m "In-Processing"

32. Glades Defendants have disregarded their obligations under federal law and
contractual standards(‘ to provide religious accommodations by failing to ask about the
religious requirements of each detainee during in~processing.

33. When Plaintiffs were initially booked into Giades, Glades employees did not
ask them about their religious preference As a result, Plaintiffs suffered grave deprivations
of religious practice rights for the first weeks of detention, many of which are ongoing

34. About ten days after this booking, Glades employees reprocessed many of the
Somali detainees 'f hey again did not ask about their religious preference At that point,
some of the detainees tried to affirmatively raise their religious preference and insist that it
be included in their file.

ll Fcn`/ure Tr) Provicfe P!ciimr`}_§€i' with Esis'enlicrl .Rei'igiou.s' ltems and Seri)ice.s'

35. 'l`he Glades Def`endants have taken a number of steps to deprive Plaintiffs and
other Muslim detainees of items and services essential for their ability to practice their
faitb.

36. The I~loly Qur"an is the primary religious text of the Islamic f`aith, and its

frequent recitation and study is of central importance to l\/luslims’ religious practice

 

6 U.S_ immigr_ and Customs Enf`t, U.S. Dep’t of l-lome|and Sec., Re!i'gious Pmctices, 2000 Nationa[
Detention Standards 2 (Sept. 20, 2000), littps:/fwww.ice.gov/doclib/dro/detentionstandards/pdf/re|pract.pdf
(“ln processing staff shall enter the detainee`s religious designation into [tlie Deportab|e A!ien Control
System} at the detainee`s initial in pi‘ocessing."). Faci|ities like GCDC must “meet or exceed” this standard

/d. at I.

ll

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 12 of 32 Page|D 12

Adherents recite and study the Qur’an in Arabic and also seek to understand the meanings
of its verses by reading interpretations of the text in a familiar language

37. Sunshine Law records disclosed by the Glades County Slrer'ist Office show
that Defendant Booher, who transferred to Glades County to serve as chaplain in
approximately 2008, regularly denied Qur*an requests from l‘\/Iuslim detainees in the year
prior to Plaintiffs’ arrival. By the time Defendant Booher belatedly began to grant some
detainee Qur’an requests Plaintiffs had been at GCDC for about seven weeks

38. Even when it does provide copies of the Qur’an, GCDC generally provides
them in Engiish only Fl`he facility does not provide copies in Arabic and also has not
provided them in Plaintiffs’ native languages When Plaintiff Gure asked Defendant
Booher why he would not provide the Qur’an in both Arabic and English, Defendant
Bool'rer stated, “It’s like being pregnant; you either are or are not_ You can’t have it both
ways.” The detainee handbook, similarly, only allows for the possession of a single
religious text.

39. Plaintiffs’ religious beliefs require them to pray five times a day in a ritually
clean space, with a prayer rug or mat, and to cover their heads while praying (with a kuti).
They also believe they should recite additional informal prayers throughout the day, and
count their recitations using prayer beads

40. At GCDC, most of these materials are not available from the facility, the
chaplain’s officer or for purchase through the commissary Because of a recent donation
from a former detainee, Plaintiff`s now have access to prayer rugs, but GCDC only allows

the rugs to be used during .lumma prayer on Friday Only individuals who arrived at GCDC

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 13 of 32 Page|D 13

already in possession of kufis, rugs, or prayer beads have them now. As a result, Plaintiffs
do not have the basic items they need to perform everyday religious obligations

41. in addition, men who carrie to the facility with kufis are prevented from wearing
them. When Mr. Abdulkadir tries to pray with his head covered, GCDC officers yell at him
and tell him that no head coverings are allowed On one occasion, he was praying in his
room with a towel draped over his head and an officer approached from behind and yanked
it off

42. In the dorms1 Muslim men without prayer rugs have to use bedsheets to pray
on, because the GCDC staffwill not allow them to use rugs outside of .lumma prayer in the
multipurpose room. Some officers have given some Plaintiffs an extra sheet or blanket to
use for prayer. However, the blankets have periodically been taken away and not
immediately replaced1 and Plaintiffs have been told that extras are unauthorized
Consequently, Plaintif`fs frequently have to pray on the dirty concrete floor or use the same
sheets for prayer and for bedding.

43. GCDC has even denied f’laintit`fs’ requests for a free Islamic prayer schedule,
which would be easy to print from the numerous websites providing such schedules
Plaintiffs had difficulty obtaining schedules with any consistency from December 2017
until the start of Rarnadan in May ZUl 8.

44. Defendant Booher has also given preferential treatment to Christian detainees
while ignoring the needs of l\/luslim detainees He specifically sought out volunteers and

assistance in setting up a Christian ministry at GCDC but did not do the same for l\/Iuslirns.

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 14 of 32 Page|D 14

45. For example, he asked two volunteers from Berean Ministries to provide
Christian religious services to initiates and immigration detainees including by providing
Bibles and food. Berecm iri the Suri.s'hr'rre Srcrre: A partnership made iri Heaverr and ordained
by God (Berean Prison l\/linistries), .lan. 2017, at 2-3,
https:/'/bereanprisonmini stries.org/wp-content/uploads/20l 5/03/.lanuary-201 7~Berean~
newsletter.pdf, Similar volunteer services that would provide either religious
programming or access to religious texts such as Qur’ans and religious articles are available
in Florida or from nationwide organizations See, e.g_, Mtrsr'r'nr Prr'soners Srippor! Projcct,
ICNA Council for Social .lustice, http://icnacsj.org/mpsp (last visited Feb. 21, 2019)
(providing facilities with donated Qur’ans and religious articles and assisting with location
of religious volunteers on request); chriccilion, Tayba Foundation,
https://www.taybafoundation.org (last visited Feb. 21, 20l9) (providing free distance
learning program). Yet, Chaplain Booher made no attempt to provide Plaintiffs with such
services

46. When asked why l.\/luslim practices are not allowed or are ignored, GCDC staff,
including Chaplain Booher, have replied with statements like: “Boy, you’re in Glades
County`1

47. Defendants have thus denied Plaintiffs access to essential religious articles and

have needlessly and without any legitimate justification obstructed Plaintiffs’ ability to

exercise their faith.

14

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 15 of 32 Page|D 15

c. Prrl!errr Q}"Neeci’le.s'.s'ly I.i'mr'tr'ng Pfcrintr`[)".`s' ’ /lbr'fity Tr) Pray

48. A central tenet of Islam is the obligation for adult l\/luslims to praymperform
.s'alcrh-~five times each day These prayers, which take place during specific parts of the
day (dawn, early afternoon, late afternoon, post-sunset, and evening) are a basic aspect of
the lslamic faith. Performing .s'cilcrh is one of the Five Pillars of lslam; for the vast majority
ofl\/luslims it is considered a foundation of their religious life and identity l\/lany Muslims
also believe that it is vital to perform .s‘crlah in a group setting if there are other Muslims in
the vicinity during prayer times

49. The weekly congregational prayer for the l\/luslirn community is on Friday
afternoon, and is called .lumma. Jumma prayer, like daily prayer, should be performed on
a rug, facing Mecca, after completing ritual ablutions. Jumma prayer differs from other
daily prayers in that it is preceded by a religious speech by a member of the community
'l` he group prayer after the speech is short. Muslirns usually use a compass to find the
direction of l\/lecca, and require a bathroom to perform their ablutions before prayer.

50. The first two Fridays that Plaintiffs were detained at GCDC, GCDC staff
prevented them from performing .lumma and they failed to provide any religious
accommodation, even though other l\/Iuslim detainees requested Friday services prior to
Plaintiffs’ arrival.

51. Although GCDC staff subsequently provided accommodations to allow
Plaintiffs and other l'\/luslim detainees to perform .lumma, they have taken a number of steps
to needlessly impede their ability to pray For example, on at least one occasion, GCDC

staff cancelled .lumma without providing an alternative space for the prayer to be held.

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 16 of 32 Page|D 16

Following a complaint by l\/lr. Abdulkadir, the facility designated an alternative area for
Friday prayer. The designated area, however, is wholly inappropriate for prayer, given that
it is caged, has deep sand on the ground, and is not ritually clean Furthermore, there is no
bathroom outside or any area nearby where the men can perform the necessary ablutions

52. l‘\/luslims must pray .lumma and other prayers facing l\/lecca, but the facility has
not provided a compass and has even failed to provide the men with consistent information
about the correct direction Plaintiffs still have trouble discerning which direction is East.
This disorientation is especially problematic when players are held in the multipurpose
room, which is a windowless room accessed through a series of interior hallways, and when
the adherents in attendance and officers monitoring could vary from week to week.

53. Staff also frequently interrupt prayer or shout at detainees to hurry up. At the
same time, guards bring the men to Friday prayer late, and once the men are in the
multipurpose room they have no way to mark time, as there is no clock on the wall. Thus,
even when Plaintit`fs are able to pray on Fridays, it is often under conditions that
significantly undermine their religious exercise

54. Glades Defendants have also unnecessarily limited the ability of Plaintiffs and
other Muslim detainees to perform daily group prayer. When they were initially transferred
to GCDC, Plaintiffs were permitted to congregate to complete daily prayers, an event that
takes about ten minutes, in their dormitory rooms The dormitory rooms are large enough
to fit up to eight or nine devotees. l*lowever, more recently GCDC staff have needlessly
prevented Plaintiffs and other l\/lusiirn detainees from praying together in their dormitory

rooms GCDC staff have failed to provide any suitable alternative: while they have offered

16

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 17 of 32 Page|D 17

to let Plaintiffs pray in the “day room’”1 that space is frequently unavailable or inappropriate
because of other activities such as games or television or because the floor is wet or dirty
al Ftir`lrrre To Provr'cfe Mecif.s' Comp.ficmr with Plcrinti{}.i' ’ Religiou.s' Ber'r`e]‘.i'

55. Plaintiffs believe that eating a halal7 diet, including halal meat, is a religious
obligation

56. Glades Defendants and lCE l)eportation Officers Dominguez and Brown deny
that l\/luslims actually believe in eating halal food. in a request response from April 2017,
lCE Deportation Officer Brown wrote to a l\/[uslim detainee, “I-Ialal meals are not required
by your reiigion.” When a Plaintiff complained directly to lCE Deportation Officer
Dominguez about the conditions at GCDC and in particular the lack of halal meals,
Defendant replied, “if you want halal, go to Krorne.” Krome is an ICE~run detention facility
in l\/fiami. Of course, Plaintiffs cannot control or influence the facility at which they are
detained The ]brahr‘m class member Plaintiffs did ask to be transferred from GCDC to
Krome for various reasons including medical neglect, but ICE refused their requests
[l)r-'cihim v. /lcr).s'lcr, l\lo. l:l7-CV-24574-DPG (S.D. Fla. filed Dec. 18, 2017).

57. Similarly, Plaintiffs asked the GCDC kitchen and correctional staff for a halal
diet. Plaintiffs submitted requests to Defendant Booher, the Chaplain, and Defendant l\/lills,
the Food Service Administrator. Staff always responded that at GCDC they do not have

halal meals but can only provide vegetarian meals

 

7 in Arabic_ the word halal means ";:)ermitted’1 or “lawful." llaia| foods are foods that are allowed under
islamic dietary guidelines for the purity and cleanliness of sources from which food is derived and for the
processes by which food is made. Hai'rr/ Overview, USA Halal Chamber of`Commerce, lnc.,
iitlp.'//www.us|ia|alcertification.com/'haia|-overview.html (last visited Feb. 21, 2019).

l7

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 18 of 32 Page|D 18

58. In response to one request, Chaplain Booher responded, “[The] facility provides
a diet that satisfies religious requirements All you have to do is ask for a common fare
meal.” I-lowever, the vegetarian or “common fare” meal at GCDC does not satisfy the
Plaintiffs’ religious beliefs Nor could there be a legitimate interest in denying Plaintiff`s a
nutritionally complete halal diet, when GCDC is designed specifically to house diverse
immigration detainees and when lCE’s Krome Detention Facility already provides certified
halal meals at cost.

59. Plaintiffs, all of whom wish to obtain halal meals, are still being denied access
to the religious diet they sincerely believe they are required to eat.

60. Every year, l\/luslims across the world observe the holy month of-Ramadan, in
part by abstaining from food and water between sunrise and sunset Before dawn, they eat
one meal (suhoor), and after sunset, they break their fast with another meal (iftar). As one
ofthe five pillars of Islam, this practice of lasting is integral to the lslamic faith.3 The food
provided during Ramadan-~like the food at other tirnes-was not halal, and also posed
additional challenges for the men

61. lCE regulations require double-portioning Ramadan meals, which are served
before and after sunset. Emaii from ERO Taskings on behalfof Tae D. .lohnson, Assistant
Director for Custody l\/lanagement, with the concurrence of Nathalie R. Asher, Assistant

Director for Field Operations to Field Of`fice Directors, Deputy Field Ofiice Directors, and

 

x For more information on Ramadarr, f`asting, and islam generally see Arab American Nat’l i'\/luseum1 l.s‘r'riiii
and Musr'r`m /liiiericrrn.s', AAN|\/l Educational Series (20 |0)_ http://www.aral‘ramerican
museum.org/umages/pdfs/resource”booklets/AANl\/l-ls|amBooklet»v().pdf.

18

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 19 of 32 Page|D 19

Assistant Field Offrce Directors (Apr. 10, 2018, 3:36 Pl\/l ED'[`) (obtained through public
records request) (on file with Plaintiffs’ Counsel). However, on several occasions the meals
were not in fact double-portioned, leaving Plaintiffs hungry

62. During Ramadan at GCDC, food for breaking the fast in the evening was often
inedible and posed safety concerns Usually meals came on trays stacked in a cart, and only
the plates on the bottom of the stack were warm. 'l`he other plates went cold after sitting
out over the course of the day 9 Sometimes, it appeared that the food served was not from
earlier that day, since it didn’t match the earlier menu. On one occasion, towards the end
of Ramadan, the men could not bring themselves to eat the food provided despite having
fasted all day because there appeared to be a meat product they could not identify on their
plates and it smelled rotten

63. Previous inspections ol"GCl)C have revealed that detainees are served the same
pasta meal on average six times per week, yet lCE still rated the facility’s meals as being
“nutritious and appetizing.” G-324A ICE Detention Standards Review Worksheet, Annua|
Review for GCDC 26 (l\/lay 18, 2017) (obtained through public records request) (on file

with Plaintiffs’ Counsel). During Ramadan, it appears that during an average week,

 

9 'l`his practice raises serious safety concerns, in addition to inhibiting Plaintiffs‘ ability to practice their
religion According to the U.S. Department of`Agricu|turc, meat can only sit out for two hours above 40
degrees Fahrenheit before safety becomes an issue "Dririger Zone" (40 °F - 140 °F), Food Sat`ety and
inspection Serv.1 U.S. Dep’t of Agric., https://www.fsis.usda.gov/wpsfporta|/fsis."topics/food-safety-
education/get~answers/food-safety~fact-sheets/safe- food~hand ling/danger-zone-¢lO-f- l 40-li'CT_lndex.
According lo the Centers for Discase Control and Prcvention, thirty-seven percent of outbreaks with a
known contributing factor began simply because food was left out at room temperature for longer than is
sal`e--the most common cause identified Marie| A. Mar|ow et al.1 Fr)odborne Dr'sease Orrtbrealcs fn
Cc)rree!r`onc:/ firstittrlr`r)n.r_Um‘ted Srcrres 1998-2014, 107 Am. J. Pub. l-lealth i 150 (20 l 7).

19

Case 2:19-cv-00120-SPC-|\/|R|\/| Document 1 Filed 02/27/19 Page 20 of 32 Page|D 20

detainees were served twelve pasta meals while fasting. fire pasta meals appeared to
Plaintiffs to consist of meat product of unknown origin intermingled with tomato sauce.

64. As a result of both safety and religious concerns, the men participating in the
fast were forced to try to cobble together meals with commissary food when they could. At
other times. they simply had to eat less when there were no other options Ultimately, many
of them had to eat food that violates their religious beliefs, because they felt they had no
other choice. Defendants thus deprived Plaintiffs of a nutritionally adequate diet that
accommodates their religious beliefs during the month of Ramadan.

ll. GCDC Repcatedly Fails 'l`o Comply with l)etention Standards Pertaining
to Religious Exercise, and lCE Fails To Monitor or Enforce Contract
Standards Despite GCDC’s Pattern of Violations.

65. Federal Defendants, in addition to participating in the previously-described
violations have failed to monitor or enforce religious exercise contractual standards
Despite actual knowledge of religious liberty deprivations they have failed to stop ongoing
rights violations or to prevent future violations from occurring at GCDC.

a. GCDC ls Governed by Conlrcrcfucr/ly-Incr)rpornfed Dele)'rlr'orr Slcindcrrds
that Fcn’[ Belr)w the S!ci!rr!r)ry Ffor)r_]?)r Free Exercr`se Proter:lion.

66. GCDC is governed by the least rigorous lCE contract standards the 2000
National Detention Standards (“l\lDS”).'0 Additionally, RFRA, RLUIPA, and

constitutional free exercise protections apply to immigration detainees

 

'° See intergovernmental Service Agrcement Between lCE and Glades County 4 (May 30, 2007) (stating
that inspectors will check for compliance against the 2000 standards), https://www.docurnent
cloud.org/documents/1658083-g|ades-county-fi-igsa-contract.htm|.

20

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 21 of 32 Page|D 21

b, GCDC I.r n Persi.rfen! Vi'oi'ci!c)r ofthe Deiei'zfion Slana'ard.s'.

67. Over the past several years, numerous complaints and instances of free exercise
deprivations and other violations have been made known to the Sheriff of Glades County
and to ICE, but lCE has continued to give the facility positive ratings and has continued to
send immigration detainees to GCDC.

68. Federal Defendants Dominguez and Brown are personally responsible for
reporting and enforcement of contract facility standards Defendants Dominguez and
Brown were also personally involved in ignoring detainee halal diet requests Plaintiffs
requested halal diets orally and in writing, but were ignored or dismissed

69. A 2016 letter documented complaints from l\/Iuslim detainees about GCDC’s
failure to provide a religiously acceptable diet.il A 2012 letter documented complaints
about lack of private attorney cails, lack of affordable access to phones, lack of medical
care, and inappropriate use of segregation, among other issues.12 There have been

numerous other ietters'3 setting forth similar abuses, as weil as civil litigation challenging

 

" Letter from Jessica Zagier Wa|lace ofthe Southern Poverty Law Center and Romy Lerner ofthe
immigration Clinic ofthe University ofl\/|iami School of Law to Major Keith i-lenson ofthe Glades County
Sheriff’s Departinent and Supervisory Delention and Deportation Officer David Waite of the lCE Miami
Field Oft`ice (.lan. t9, 20|6), https://media.law.miami.edu/'c|inics/pdt`/immigration-letter-janl 9.pdf.

‘3 better from Aie.\:andra i-`riz1 et al. ofthe lmmigration Clinic ofthe University oft\/liami Schooi of Law to
Field Oftice Director Marc Moore and Assistant Field Oft`ice Director Paul Candemeres of the lCE Miami
Field Oflice (Oct. 8, 20i2), https'.f/media.law,miami.edu/c|inics/pdf/20l2/letter-to-ice»100812.pdf.

"" See OlG Compiaint and Request for lnvestigation filed by the Legal Aid Service of Broward County,
|nc., the lmmigration Clinic ofthe University ofMiami Schoo| of Law, and Americans for |mmigrant
lustice1 Exs. A-E, at |8~45 (Jan. 18 2018) (attaching: Letter from Rebecca Sharpless and Romy Lerner of
the lininigration Clinic ofthe University ofl\/liami Schoo| of L,aw and Lauren Gilbert ofthe St. Thoinas
University School ofLaw to Marc Moore. Field Oft`ice Director, lCE (l\/lay 30, 201?) (documenting
complaints of abuse, lack of medical attention. and lack ofattorney access, among others); Letter from
Cyndi l)oon. et al. of`the |mlnigration Clinic ot`the University of |‘\/Iiami Schoo| of Law lo Marc Moore,

21

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 22 of 32 Page|D 22

detention conditions at the facility.14 Despite these widespread reports of abuse and
malfeasance at GCDC, lCE has regularly rated the facility as “acceptable" in its last seven
annual reviews.]5

70. Upon information and belief, Defendant Maitin, lCE Miami Field Office
Director, and Defendant Acosta, Assistant Field Office Director, were personally invoived
in the decision to detain Plaintiffs at GCDC after they landed in l\/liami. See U.S_ Immigr.
and Customs Ent"t, U.S` Dep’t of Horneland Sec., Performance-Based National Detention
Standards 2011 § 7.4 Detainee Transfers, at 457 (revised 2016),
https://www.ice.gov/doclib/detention~standards/2011/7-4.pdf (decisions about detainee

transfers arc made by the Field Office 1`)irector or designee). Defendants Martin and Acosta

 

Field Office Director ot`the lCE Miaini Field Ot`iice, Rainon Bado, Assistant Fieid Office Director ofthe
lCE Miami Field Ot`t'ice, lCE Officer Antonio Nieves, and Major Keith |-lenson (Nov. l, 2013)
(documenting complaints of insufficient access to legal representatives, overcrowding abusive treatment,
inappropriate use of" segregation and exorbitant telephonic fees, among others); Letter from Saul Cardenas1
et al. ofthe |mmigration Clinic oflhe University ot`Miami School of Law and Romy Lerner ofAmericans
for immigrant justice to Marc Moore, Field Oft`ice Dtrector ofthe lCE Miami Field Ot`t`ice, Paul
Canderneres, Assistant Field Ot`t`tce Director ofthe lCE Miami Field Office, Anthony Aiello1 Assistant
Field Off`ice Director of the lCE Miami Field OFl`tce, Michae| Hornett, Supervising Detention and
Deportation Oft`icer at Glades Detention Center, and Laura Bedard, Warden ot`Glades Detention Center
(Oct. 'I. 201 |)(documenting complaints of lack ofaccess to private attorney cal|s, overcrowding and water
quality, among others)), https:t'/mcdia.law.miami.edu/clinics/pdf/20l8/0lG-complaint-against-glades.pdf.

"‘ Bet't'eri v. United Stctte.r, No. 10-81527-C1V, 2012 Wl_, 12892399, at *2 (S.D. Fla. Jan. 17,

20l2), vcn;'rttea'1 712 F.3d 543 (l lth Cir. 2013) (noting plaintist allegations that he had inadequate food
and was pepper-sprayed and restrained for compiaining, and was placed in solitary confinement after
hunger striking to protest the lack of sufficient food. Also noting medication shortages and lack of access to
psychiatrist).

‘5 lCE Deteirtt`on Fctc't`r'itie.r ctr qf`November 2()1'7, blle (2018), littp:/t'imr'nigrantjustice.org/ice-detention-
facilities-november-20 l'." (data may be downioaded and viewed in Excel) (Noting that the last inspection
rating was on 5/|8/2017. The facility was rated “superior” just once, in 2010).

22

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 23 of 32 Page|D 23

also knew or should have known that Plaintiffs are Muslim and that GCDC did not provide
halal meals and failed to provide religious accommodationl

't'i. In .lune 20l8, during the final week of Rarnadan, undersigned counsel for
plaintiffs wrote a public letter detailing GCDC’s failure to provide Plaintlffs the most basic
accommodations for their religious practices Many of the non~Rarnadan specific problems
noted by counsel then still persist at this time_'6

72. After counsel sent the letter, Defendant Acosta wrote to Defendant I-~lenson
asking about the truth of the allegations in the letter. Defendant flenson replied, “To my
knowledge there have been no requests or grievances from any members of the population
addressing any of the outlandislily inaccurate accusations in this letter.” Email from Keith
l-lenson, GCDC, to .luan Acosta, lCE (.lune 7, 2018, 10:58 AM EDT) (obtained through
public records request) (on file with Plaintiffs’ Counsel).

73. Yet at the time that email was sent, there had been no fewer than fifteen requests
or grievances from Plaintiffs alone on the subject of prayer, religious texts and accessories
and halal meals, and several similar complaints from Muslim detainees that predated
Plaintiffs’ arrival to GCDC.

74. Defendant Henson also wrote to Defendant Acosta that there is no halal food at

Glades Defendant flenson wrote, “The facility food, specifically meat products, are not

 

“" More than a month after Counsel sent a letter to Defendants Hardin and Acosta, an lCE official, David
Gonzales, contacted counsel asking for the names and alien numbers of the detainees who were the source
oftlie complaints Mr. Gonzales stated in a telephone call that the detainees would be interviewed Counse|
deciined to pass on the names and alien numbers of detainees without a guarantee of confidentiality and the
opportunity for counsel to be informed in advance of and be present at any interviews that might occur. lCE
appeals to have taken no further action since that tiine.

23

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 24 of 32 Page|D 24

prepared and/or obtained in accordance with the halal food laws outlined in the Qur’an . .
.” Email from Keith l-Ienson, GCDC, to .luan /-\costa, .lorge Dominguez, Joseph Brown,
and Steven Oliver, lCE (.lune 8, 2018, 4:53 Pl\/I EDT) (obtained through public records
request) (on file with Plaintiffs’ Counsel). Defendant l-Ienson then went on to explain why
he believes the common fare diet is a substitute Yet numerous l\/Iuslim detainees have
complained about the lack of halal food, have requested and been refused Kosher diets by
the chaplain and food services and have found the common fare option to be unacceptable

75. DllS’s Ofl"ice of the lnspector General has confirmed that lCE officials do not
adequately enforce federal law and contract detention standards nationwide See generally,
Office of the Inspeclor Gen., U.S. Dep’t of Homeland Sec., lCE ’.s' [n.rpecti`r)ns and
Moni`loring Q/`Detentiori Fcici`i'iti`es Do Nt)t Lecid to Sttis'tciinecf Coiitplt`ctnce or Systeinfc
]niproi)enient.r, OlG-18-67' (.lune 26, 2018) (“. . . lCl£’s inspections follow~up processes
and onsite monitoring . . . do not ensure adequate oversight or systemic improvements in
detention conditions with some deficiencies remaining unaddressed for years.”)

76. Thus, despite knowledge of free exercise violations and problems at GCDC,
Federal Defendants failed to correct the repeated violations and knew or should have
known they would occur or were ongoing but failed to act.

CLAIMS FOR RELIEF
FIRS'I` CLAIM FOR RELIEF
(Violation of RFRA)
(Against _Defendants Vitie|lo, Martin, Acosta, I)orninguez, Brown, and lCE)

77. All the foregoing allegations are repeated and incorporated as though fully set

forth herein.

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 25 of 32 Page|D 25

78. RFRA was enacted "to provide a claim or defense to persons whose religious
exercise is substantially burdened by governinent’1 and guarantees that interests like
Plaintiffs’ in religious freedom will be protected using the strictest standard of review. 42
U.S.C. § 2000bb(b).

79. Under RFRA, Plaintiffs are protected from substantial burdens on their
religious practice, if those burdens are not narrowly tailored to achieve a compelling
government interest Defendants implemented federal immigration law in a way that
seriously hindered Plaintiffs from practicing their faith for the period of their detention.

80. in particular, liederal Defendants decided to confine Muslim Plaintiffs at
GCDC, a facility known to deny detainees access to halal meals and to violate numerous
lCE detention standards By choosing to hold Plaintiffs at a facility known for its abuses
where Defendants knew or should have known that l\/Iuslirns very likely would be denied
minimal religious accommodations and by choosing each day to continue holding them at
this facility, Defendants substantially burden Plaintiffs’ free exercise of religion, in
violation of RFRA.

81. In dismissing Plaintiffs’ concerns failing to take remedial measures or to
address the problem with GCDC staff, and failing to assist Plaintiffs or advise them about
their rights Defendants Dominguez and Brown have substantially burdened Plaintiffs’ free
exercise of religion, in violation of RFRA.

82. Grievances that are addressed to lCE officials must be logged and forwarded
by the GCDC grievance officer to the ICE facility supervisor for action. Glades County

Sheriff's Office Procedural General Order 790.03, at 4 (obtained through public records

25

Case 2:19-cv-OOl20-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 26 of 32 Page|D 26

request) (on file with Plaintif"fs’ Counsel). Tlitrs, ICE supervisors and staff assigned to
GCDC knew or should have known of the numerous free exercise issues at the facility.

83. Federal Defendants also failed to ensure GCDC compliance with contractual
standards on religious free exercise P.laintiffs filed numerous grievances and complaints
to GCDC officials that are logged and open for lCE inspection to ensure compliance with
free exercise standards lCE oflicials failed to enforce even the minimal free exercise
contract standards that did exist, despite actual knowledge of violations of those standards

84. Defendant ICl§ officials also failed to ensure that GCDC complied with
applicable federal laws relating to free exercise, beyond the 2000 Detention Standar‘ds.

85. Defendants therefore failed to enforce federal law and the GCDC detention
contract and failed to protect detainees they should reasonably have known to be suffering
from free exercise deprivations

86. Alone or in combination, Defendants have burdened Plaintiffs’ free exercise
rights, by failing to enforce the detention standards, take remedial action, or ensure that
GCDC is complying with its obligations under federal law.

SECOND CLAIM FOR RELIEF

(Violation of RLUIPA)

(Against Defendants Glades Correctional Development Corporation, Glades County,
Hardin, chson, Booher, and Summers)

87. All the foregoing allegations are repeated and incorporated as though fully set
forth herein.

88. Under RLUIPA, no “governnient” shall impose a substantial burden on the
religious exercise ofa person "rcsiding or confined to an institution, as defined in section

l99'7.” 42 U.S.C. § 2000cc-l (a). The rule applies even to burdens that “result[] from a rule

26

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 27 of 32 Page|D 27

of general applicability.” ]d. 'l`o overcome the rule against burdening religious practice1 the
government must show that imposition of the burden on that person “(l) is in furtherance
of a compelling governmental interest; and (2) is the least restrictive means of furthering
that compelling governmental interest."' ld.

89. Plaintiffs sincerely believe they must read the Qur’an in Arabic and study it in
a familiar translation; pray five times a day in groups when that is possible; congregate for
Juinma prayer on Friday afternoon; eat halal food during Ramadan and at all other times
of the year; and use religious articles in their daily worship

90. Defendants have a pattern of delaying the delivery of Qur’ans, denying access
to the Qur’an in languages other than English, obstructing group and Friday prayer,
providing cold or rotten food to detainees who are fastirrg, denying halal food, and not
providing religious articles that are important for worship Each of these practices burdens
Plaintiffs’ religious exercise, in violation of RLUIPA.

91. Defendants’ disregard for the religious practice of detainees is apparent in the
fact that they do not ask whether individuals have a religious preference when they first
arrive at GCDC, despite the requirement in Defendants’ own detention standards
mandating proactive accommodation Defendants have no compelling, let alone narrowly
tailored, interest in these restrictions on Plaintiffs’ free exercise rights.

92. Defendants’ obstructions of religious free exercise-alone or in cornbination_
violate the RLUlPA.

93. As a result, Defendants have restricted Plaintiffs’ religious practices without

reason, and Plaintiffs have been adversely affected and aggrieved by Defendants.

27

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 28 of 32 Page|D 28

'I`HIRD CLAIl\/l FOR RELIEF
(Violation of FRFRA)

(Against Defendants Glades Correctional Development Corporation, Glades
County, Hardin, Henson, Booher, and Summers)

94. All the foregoing allegations are repeated and incorporated as though fully set
forth herein.

95. FRFRA, Fla. Stat. §§ 761.01~.05, states that the government shall not
substantially burden religious exercise, unless it can demonstrate that the burden is in
furtherance of a compelling government interest and is the least restrictive means of
achieving that interest. Fla. Stat. § 761.03.

96. The scope of protection under FRFRA is broader than that afforded by the
decisions of the United States Supi'eme Court. Wrirner v_ Ci`ty ofBocci Rci!on, 887 So. 2d
10231 1032 (Fla. 2004) (“under the FRFRA the definition ofprotected ‘exercise of religion’
subject to the compelling state interest test includes any act or refusal to act whether or riot
compelled by or central to cr system r)freligioii.r belie/."’).

97. Plaintiffs sincerely believe they must read the Qur’an in Arabic and study it in
a familiar translation; pray five times a day in groups when that is possible; congregate for
Friday speech and prayer on Friday afternoon; eat halal food during Ramadan and at all
other times of the year; and use religious articles in their daily worship.

98. Defendants have a pattern of delaying the delivery of Qur’ans, denying access
to the Qur’an in languages other than English, obstructing group and Friday prayer,
providing cold or rotten food to detainees who were fasting, denying halal food, and not
providing religious articles that are important for worship Each of these practices burdens

Plaintiffs’ religious exercise1 in violation of FRFRA.

28

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 29 of 32 Page|D 29

99. Defendants’ disregard for the religious practice of detainees is apparent in the
fact that they do not ask whether individuals have a religious preference when they first
arrive at GCDC, despite the requirement in Defendants’ own detention standards
mandating accommodation As a result, Defendants have no compelling, let alone narrowly
tailored, interest in these restrictions on Plaintiffs’ free exercise rights.

lOO. Defendants’ obstructions of religious free exercise alone or in combination
violate the FRFRA.

l01. As a result, Defendants have restricted Plaintiffs’ religious practices without
reason, and Plaintiffs have been adversely affected and aggrieved by Defendants.

FOURTH CLAIM F()R RELIEF
(Violation of the First and Fourteenth Amendments)
(Against Defendants Glades Corrcctional Development Corporation, Glades
County, Hardin, Henson, Boohcr, and Summers)

102. All the foregoing allegations are repeated and incorporated as though fully set
forth herein

103. Under the First Aniendment religion clauses, Congress shall make “no law
respecting air establishment ol`religion” or “prohibiting free exercise thereof.” U.S. Const.
Amend l. Prisoners retain First Amendment protections, Criiz v. Beto, 405 U.S. 319, 321
(1972). Prison regulations that impinge on those rights must be set aside unless they are

“reasonably related to legitimate penological interests,” i.e. related to punishment or crime

and prison management Tw'ner v. Scifley, 482 U.S. 78, 89 (1987).E7

 

’7 Punisliment is never a legitimate penological interest in civil detention, Ber'/ v. Wo.{/i.s'/i, 44| U.S. 520, 538 (l979),
which includes immigration detention, A)'-r‘i'l'ml'ii`n i'. DHS, 2007 U.S. Dist. LEX[S 750|8, at *34 (D.N.J. Oct. 3,
2007).

29

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 30 of 32 Page|D 30

104. Plaintiffs sincerely believe they must read the Qur’an in Ai'abic and study it in
a familiar translation; pray five times a day in groups when that is possible; congregate for
Friday speech and prayer on Friday afternoon; eat halal food during Ramadan and at all
other times of the year; and use religious articles in their daily worship

lOS. Defendants have a pattern of delaying the delivery of Qtrr’aiis, denying access
to the Qur’an in languages other than English, obstructing group and Friday prayer,
providing cold or rotten food to detainees who were fasting, denying halal food, and not
providing religious articles that are important for worship Each of these practices burdens
Plaintiffs’ religious cxercise, in violation of the Fii'St Aniendment.

106. Defendants’ disregard for the religious practice of detainees is apparent in the
fact that they do not ask whether individuals have a religious preference when they first
arrive at GCDC_ despite the requirement in lCE detention standards mandating
accommodation As a result, Defendants’ restrictions are arbitrary, and not reasonably
related to a legitimate government interest

lO'r’. Defendants’ obstructions of religious free exercise alone or in combination
violate the First Amendment.

DEMAND FOR JURY TRl`AL
108. Plaintiffs hereby demand a_iury trial on all issues so triable
PRAY_ER FOR RELIEF
WHEREFORE, Plaintif fs pray that this Court grant them the following relief:
a) Declare that the acts, oniissions, polices, and practices of Defendants, and their

agents, employees and officials, described herein, are in violation of the rights

30

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 31 of 32 Page|D 31

of Plaintiffs under RFRA, RLUIPA, FRFRA, and the First Amendment to the
U.S. Constitution;

b) Enjoin Defendants from the illegal and unconstitutional conditions, acts,
omissions, policies, and practices set out above;

c) Order Defendants and their agents_._ employees, and officials to accommodate
the religious practices of Plaintiffs. Defendants’ plan shall include at a
minimum:

i. Providing halal, nutritionally adequate meals to detainees who request
a halal diet, without delay or the need for repeated and renewed requests;
ii. Providing access to religious items and Qur’ans in Arabic and a second
language of choice to detainees who request them, and permitting
detainees to use these items throughout the facility; and
iii. Permitting daily group prayer throughout the day;

d) Order liederal Defendants to amend all detention standards to require full
compliance with federal law, including RFRA and RLUIPA;

e) Award Plaintiffs damages for the deprivation of rights they suffered',

l) Award Plaintiffs costs of this suit and reasonable attorneys’ fees and litigation
expenses pursuant to RFRA, FRFRA, the Equal Access to Justice Act, 28
U.S.C. § 2412, and any other applicable provisions;

g) Retainjurisdiction of this case until Defendants have fully complied with orders
of this Court and there is reasonable assurance that Defendants will continue to

comply in the future absent continuing jurisdiction; and

Case 2:19-cV-0012O-SPC-I\/|RI\/| Document 1 Filed 02/27/19 Page 32 of 32 Page|D 32

Dated:

h) Award such other and further relief as the Court deems just as proper.

February 27, 2019

Respectfully submitted,

As%]r).s'ep/i Sciei`

 

Sirine Shebaya *

.loseph Saei*'i‘

l\/luslim Advocates

P.O. Box 34440
Washington, D.C. 20043
Tel: (202) 873-2622
sirine@ni.uslimadvocates.org
yusuf@muslimadvocates.org

rM/r edf

luisa Lehner

FL Bar No. 38219l

Americans for lmmigrant Justice
6355 N,W. 36th St.

Suite 220}

l\/Iiami, FL 33166

Tel: (305)576-}106
llehner@ai_iustice.org

A{i'orneysfor' Plciimi`_f}'.`s‘
* Pr'o hac vice applicablens_forihcomfng

'i' Adriii!ied 10 practice in Cali'r?)rnici,
supervised by members r)_/`lhe DC bar

